



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ipeelee, 2018 ONCA 13

DATE: 20180109

DOCKET: C63124

Doherty, LaForme and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Manasie Ipeelee

Appellant

Fergus J. OConnor, for the appellant

Andreea Baiasu, for the respondent

Heard:  October 20, 2017

On appeal from the sentence imposed by Justice Diane Lahaie
    of the Ontario Court of Justice on November 22, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The sentencing judge erred in imposing a sentence that exceeded the
    Crowns position without providing the appellants counsel with an opportunity
    to make further submissions in light of the trial judges inclination to impose
    a greater sentence than the sentence requested:
R. v. Grant
, 2016
    ONCA 639, at paras. 164-66.

[2]

In light of this error, we have considered the fitness of the sentence
de
    novo
.  The sentence requested by the Crown at the trial was fit in all of
    the circumstances.  In our view, none of the principles of sentence warrant the
    imposition of a longer sentence for this particular breach. The sentence is
    varied to 12 months, less pre-trial custody of 219 days.


